Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00831-CV

                                    Michael Thomas PAUL,
                                          Appellant

                                                v.

Miguel LOPEZ, David Padilla, John Stricklin, Javier Zuniga, and San Antonio Television, LLC,
                                        Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-2085-CV-A
                         Honorable Jessica Crawford, Judge Presiding

        BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1); see also TEX. R. APP. P. 42.3(c)
(authorizing appellate courts to dismiss an appeal when the appellant fails to comply with a court
order).

       SIGNED August 14, 2019.


                                                 _________________________________
                                                 Irene Rios, Justice